OPINION

Per Curiam:

Convicted of grand larceny (NRS 205.220), appellants contend the evidence against them was insufficient.
The manager of Samons, Inc.’s store in Las Vegas testified he placed a boxed air conditioner, which he identified by serial number, in a shed within a fenced compound at the rear of Samons’ store. He saw it there only hours before the offense concerned herein.
Sheriff’s Lieutenant Charleboix, a patron of the store, apprehended appellants upon seeing them carrying the air conditioner from the compound to their car. As Charleboix confronted them, they apparently recognized him, saying such things as: “Come on, Charlie. Give us a break. We will put it back.”
Contrary to appellants’ contentions, we think the evidence *421adequately supported a finding of felonious asportation, and justified the jury in rejecting appellants’ assertions that they found the air conditioner outside the fence and believed it was abandoned.